DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                 RAUL MONTANEZ-HERNANDEZ,

                              Appellant,

                                  v.

                        STATE OF FLORIDA,

                              Appellee.


                           No. 2D21-1778



                        September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Pat Siracusa, Judge.


PER CURIAM.

     Affirmed. See § 794.011(8)(b), Fla. Stat. (2015); State v. J.A.R.,

318 So. 3d 1256 (Fla. 2021); Brooks v. State, 969 So. 2d 238 (Fla.

2007); Carpenter v. State, 884 So. 2d 385 (Fla. 2d DCA 2004);
Allen v. State, 976 So. 2d 1189 (Fla. 5th DCA 2008); Williams v.

State, 907 So. 2d 1224 (Fla. 5th DCA 2005).


CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2